                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Jason Adam Townsend,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:18-cv-00289-GCM
                                      )            3:17-cr-00033-GCM-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 17, 2018 Order.

                                               October 17, 2018
